Citation Nr: 0619211	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 19, 
1996, for the grant of service connection for a bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to April 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

A July 1997 RO decision granted service connection for a 
bipolar disorder and assigned a 30 percent rating, effective 
from January 19, 1996.  The veteran appealed for an earlier 
effective date but, after the RO issued a statement of the 
Case, he failed to perfect his appeal by submitting a timely 
Substantive Appeal.  In the October 2002 rating decision that 
is the subject of this appeal, the RO implicitly reopened the 
veteran's claim for an effective date earlier than January 
19, 1996, for the grant of service connection for a bipolar 
disorder and denied it on the merits.  Regardless of the 
action by the RO, the Board must still address the threshold 
question of whether new and material evidence has been 
received to reopen the claim.  This is because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).  


FINDINGS OF FACT

1.  In a rating decision dated in July 1997, the RO in 
Seattle, Washington, granted service connection for a bipolar 
disorder effective January 19, 1996.  The veteran disagreed 
with the effective date, and the RO issued a statement of the 
case on that issue in March 1999.  The veteran did not, 
however, submit a timely Substantive Appeal.  

2.  The Portland RO received the veteran's application to 
reopen his claim for an earlier effective date for service 
connection for a bipolar disorder in September 2002; the 
additional evidence received since the July 1997 RO decision 
is a copy of a previously considered VA medical opinion dated 
in April 1997.  


CONCLUSIONS OF LAW

1.  The July 1997 RO determination that established an 
effective date of January 19, 1996, for service connection 
for a bipolar disorder is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  The application to reopen the claim of entitlement to an 
effective date earlier than January 19, 1996, for the grant 
of service connection for a bipolar disorder must be denied 
as it is legally insufficient.  38 C.F.R. §§ 3.105(a), 3.156, 
3.400 (2005); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In March 1995, the veteran filed a VA Form 21-526, Veteran's 
Application for Compensation and with it filed a VA Form 21-
4138, Statement in Support of Claim, in which he requested 
acceptance of his application for veteran's pension based on 
permanent and total disabilities.  Thereafter, in a decision 
dated in June 1995, the RO denied entitlement to a permanent 
and total rating for pension purposes.  In his notice of 
disagreement with the denial of the pension claim, the 
veteran stated that he had been to a VA outreach office and 
had been told he needed to be looked at for "PTSD" and he 
said that his military experience as a corpsman took its 
toll.  

Thereafter, in a rating decision dated in July 1997, the RO 
in Seattle, Washington, denied service connection for PTSD 
(post-traumatic stress disorder) and granted service 
connection for a bipolar disorder with a 30 percent rating 
effective January 19, 1996.  In September 1997, the veteran 
filed his Notice of Disagreement with the denial of service 
connection for PTSD, with the 30 percent rating for a bipolar 
disorder, and with the January 19, 1996, effective date.  He 
argued that his disability was worse than it was rated and 
that compensation should go back as far as the first record 
of the disorder in the 1970s.  In March 1999, the Portland RO 
issued a statement of the case on the issues of entitlement 
to service connection for PTSD and entitlement to an 
effective date earlier than January 19, 1996, for service 
connection and a compensable evaluation for a bipolar 
disorder.  The RO sent the statement of the case to the 
veteran with instructions on filing a timely Substantive 
Appeal.  The veteran did not file a timely Substantive 
Appeal.  

The veteran filed his current claim in September 2002 
requesting an earlier effective date for service connection 
for a bipolar disorder.  He argued that he had received VA 
psychiatric treatment shortly after service and VA should 
have provided him assistance in filing a claim for benefits.  
He has submitted a copy of an April 1997 VA medical opinion 
that was of record at the time of the July 1997 rating 
decision.  The April 1997 opinion was based upon a review of 
the VA and other medical evidence dated in the first post-
service year along with later records.  The physician 
concluded that the veteran had a psychosis within 12 months 
after military service and that his current psychiatric 
disorder was the same disease.  

Law and regulations

Appellate review of a decision by the agency of original 
jurisdiction, in this case the RO, is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished; otherwise the decision 
becomes final and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.  New and material evidence is 
defined at 38 C.F.R. § 3.156, which was revised effective 
August 29, 2001.  As pertinent to this case with the 
application to reopen filed in September 2002, and to all 
such claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Upon the receipt of new and 
material evidence after a final disallowance, the effective 
date will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

For cases where a veteran seeks to reopen a claim of 
entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156, the Untied States Court of Appeals for Veterans 
Claims (Court) has held that under existing laws and 
regulations, even assuming the presence of new and material 
evidence, reopening of a claim of entitlement to an earlier 
effective date cannot result in the actual assignment of an 
earlier effective date, because an award granted on a 
reopened claim may not be made effective prior to the date of 
the reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii); Leonard v. Principi, 17 Vet. App. 447 
(2004); Lapier v. Brown, 5 Vet. App. 215 (1993).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

The error must be "undebatable" and of the sort, which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Id.  Simply 
to claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383-
84 (1994).  

Analysis

The veteran contends that the January 19, 1996, effective 
date for service connection is incorrect and that he should 
be awarded an effective date the day following separation 
from service for his bipolar disorder because he received 
psychiatric treatment from VA in his first post-service year 
for what is now diagnosed as bipolar disorder.  He contends 
that it was because of a failure of VA to assist him that he 
did not file a claim at that time, and he has, in effect, 
argued that VA treatment records dated in 1976, which were of 
record at the time of the July 1997 rating decision, were an 
informal claim for service connection for bipolar disorder.  

As outlined above, the July 1997 rating decision assigned the 
effective date of January 19, 1996, for the grant of service 
connection for a bipolar disorder.  Although the veteran 
disagreed with the January 19, 1996, effective date, and the 
RO issued a Statement of the Case, the veteran did not file a 
timely Substantive Appeal, and the July 1997 rating decision 
is final.  38 U.S.C.A. § 7105.  

The effective date for a claim reopened based on the receipt 
of new and material evidence is the date of receipt of the 
application to reopen the claim, with certain exceptions such 
as, for example, a service connection claim denied but then 
reopened and granted based on the receipt of new service 
department records as provided by 38 C.F.R. § 3.156(c), but 
such exceptions are not applicable here.  In the case now 
before the Board, the date of receipt of the application to 
reopen the claim for an effective date earlier than January 
19, 1996, was in September 2002.  Thus an effective date for 
service connection for bipolar disorder earlier than January 
19, 1996, is not possible based on the September 2002 
application to reopen issue of earlier effective date because 
the date of the claim to reopen, September 2002, is 
subsequent to the effective date already assigned.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii); Leonard 
v. Principi, 17 Vet. App. 447 (2004); Lapier v. Brown, 5 Vet. 
App. 215 (1993).  

The case law dictating the proper analysis and the outcome in 
this appeal is clear and binding on the Board.  Specifically, 
in a case where an appellant seeks to reopen a claim of 
entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156, the United States Court of Appeals for Veterans 
Claims (Court) has held that, even assuming the presence of 
new and material evidence, reopening of a claim of 
entitlement to an earlier effective date cannot result in the 
actual assignment of an earlier effective date because an 
award granted on a reopened claim may not be made effective 
prior to the date of the reopened claim.  Leonard v. 
Principi, 17 Vet. App. 447 (2004); Lapier v. Brown, 5 Vet. 
App. 215 (1993); see 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  

The rulings in Leonard and Lapier are controlling in the 
instant case absent a determination of clear and unmistakable 
error in the July 1997 rating decision assigning the 
effective date for the grant of service connection for 
bipolar disorder.  See 38 C.F.R. § 3.105(a).  The Board has 
carefully examined all evidence of record in the context of 
the veteran's contentions and can find no basis upon which to 
raise, refer, or adjudicate a current claim of clear and 
unmistakable error, or in the nature of or resembling a claim 
of clear and unmistakable error in the now-final July 1997 
rating decision assigning an effective date of January 19, 
1996, for service connection for a bipolar disorder.  As for 
the stringent requirements of pleading clear and unmistakable 
error in a prior RO rating decision, the Board refers the 
veteran and his representative to 38 C.F.R. § 3.105(a), set 
forth and discussed in the Law and Regulations section of the 
decision.  

The veteran's arguments about an informal claim pending from 
1976 and failure of VA to assist him lack legal merit.  The 
United States Court of Appeals for the Federal Circuit has 
emphasized that only two exceptions exit to the rule of 
finality:  (1) A claim that is reopened because of the 
presentation of new and material evidence, which as noted 
above, generally can have an effective date no earlier than 
the date of application to reopen the claim; and (2) a 
previous and final denial decision that is overturned on the 
basis of clear and unmistakable error.  Norton v. Principi, 
376 F.3d 1336, 1338-39 (2004).  As discussed above, the 
veteran has not argued clear and unmistakable error in this 
case, and the second ground is not, therefore, applicable 
here.  In Norton, the Federal Circuit rejected the argument 
that a procedural violation in a prior final decision could 
render that decision nonfinal.  Id. at 1339.  

In view of the foregoing, the Board concludes that the claim 
of entitlement to an effective date earlier than January 19, 
1996, for the grant of service connection for a bipolar 
disorder lacks legal merit and must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Veterans Claims Assistance Act

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  These 
provisions redefined the obligations of VA with respect to 
the duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Regarding the enhanced duty to notify a claimant in the 
prosecution of a claim imposed by the appeal to establish 
entitlement to an earlier effective date, the Court has held 
that failure to comply  with the duty to notify provisions of 
the statute is not prejudicial to the veteran if, based on 
the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, a 
veteran seeking to reopen a claim of entitlement  to an 
earlier effective date is not prejudiced by failure to 
provide notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  As shown above, the veteran is not 
entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that any failure to notify him of 
evidence needed to establish entitlement to an earlier 
effective date or to assist him somehow in the prosecution of 
his claim is not prejudicial to him.  Id.  


ORDER

The application to reopen a claim for an effective date prior 
to January 19, 1996, for the grant of service connection for 
a bipolar disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


